Citation Nr: 1447854	
Decision Date: 10/28/14    Archive Date: 11/05/14

DOCKET NO.  08-23 900	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Chris Miller, Associate Counsel



REMAND

The Veteran had active military service from December 1974 to June 1975.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.  This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The Board notes that the instant matter was previously before the Board in August 2012, at which time the Board remanded the issue of entitlement to a TDIU rating for further evidentiary development.  After the Veteran was afforded a VA examination in September 2012, the RO re-adjudicated the matter and denied the Veteran's TDIU claim by way of a May 2014 supplemental state of the case (SSOC).  

Subsequent to the Board's remand, service connection was awarded for erectile dysfunction and the Veteran also appeared at a RO hearing on the question of whether a reduction in rating for his back disability was appropriate.  The Veteran indicated that he had applied for benefits from the Social Security Administration (SSA).  As the records held by SSA might include those pertinent to the issue on appeal, the Board finds that a remand to obtain any records associated with the grant of an award of SSA disability benefits is warranted.  Murincsak v. Derwinski, 2 Vet. App. 363 (1992).  Inasmuch as the September 2012 examiner did not have these records, a VA medical opinion is also required in order for the examiner to properly consider them.  

Finally, the Board notes that the Veteran's representative asserted in a post-remand brief that the September 2012 examination shows that the Veteran is entitled to an increased rating for lower left extremity radiculopathy.  Inasmuch as the Veteran does not yet meet the criteria for award of TDIU on a schedular basis, 38 C.F.R. § 4.16(a) (2014), consideration should be given to whether the evidence provides a basis for any higher rating that would qualify the Veteran for TDIU under 38 C.F.R. § 4.16(a).  

Accordingly, the case is REMANDED for the following action:

1.  Request from the SSA copies of any decision(s) and all medical records underlying any such decision(s) submitted or obtained in support of any claim for disability benefits from SSA.  If records are unavailable, SSA must so indicate.  If unsuccessful, the Veteran should be afforded the opportunity to furnish such records directly to VA.  All records and responses received should be associated with the claims file.

2. After completing the above development, schedule the Veteran for another VA examination.  Findings necessary to rate each service-connected disability should be made.  The examiner should also be asked to review the claims file and provide an opinion as to whether the Veteran's service-connected disabilities combine to render him unable to secure or follow substantially gainful employment consistent with the Veteran's education and occupational experience.  A complete rationale for the opinion provided, to include citation to pertinent evidence of record and/or medical principles, as appropriate, should be set forth.  The opinion should address the Veteran's service-connected low back disability his service-connected bilateral radiculopathy, and erectile dysfunction.  His relevant lay statements should also be considered.  

3. After ensuring that the requested actions have been completed, readjudicate the claim on appeal, to include consideration of whether any increase is warranted for any service-connected disability such as to qualify the Veteran under 38 C.F.R. § 4.16(a).  If the benefit sought is not granted, provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate opportunity to respond before returning the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

